Citation Nr: 1131935	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  99-11 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include hypertension.  

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of hernia.  

3.  Entitlement to an effective date earlier than December 10, 1993, for the grant of service connection for residuals of a hernia.  

4.  Entitlement to special monthly pension (SMP) based on the need for aid attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972.  

The Board notes that by an Administrative Decision issued in December 1997, the RO determined that the Veteran's character of discharge for his period of active service was under honorable conditions and, as such, did not constitute a statutory bar to Department of Veterans Affairs (VA) benefits.

This case comes before the Board of Veterans' Appeals from December 1998, May 1999, and January 2002 rating decisions issued of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In the December 1998 rating decision, the RO denied entitlement to service connection for a low back disorder, hypertension with cardiomegaly, left shoulder pain, a remote right ankle sprain, fracture of the fifth digit of the right hand, muscle contracture headaches, and a contusion of the left lower leg.  In the May 1999 rating decision, the RO granted service connection for residuals of a hernia and assigned a 0 percent disability evaluation, effective January 12, 1999.  In a September 2000 rating decision, the RO increased the disability evaluation for the Veteran's service-connected residuals of a hernia to 10 percent disabling, effective January 12, 1999.  As an aside, in a December 2010 Supplemental Statement of the Case (SSOC), an earlier effective date of December 10, 1993, was granted for the Veteran's service-connected residuals of a hernia.  In the January 2002 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD), residuals of a right hand injury, stress incontinence secondary to the service-connected hernia residuals, and entitlement to special monthly pension based upon being housebound.  

In March 2003, the Board denied service connection for service connection for a low back disorder; a heart disorder, to include hypertension; a left shoulder disorder; residuals of a right ankle sprain; residuals of a right fifth finger injury; headaches; a left leg disorder; PTSD; residuals of a right hand injury; and stress incontinence as secondary to the service-connected residuals of a hernia.  The Board also denied entitlement to special monthly pension based on being housebound and entitlement to an initial rating in excess of 10 percent for residuals of a hernia.  

The Veteran appealed this decision to the United States Court of Veterans Appeals (Court).  In September 2005, the Court affirmed the denials of service connection for low back disorder, a left shoulder disorder, residuals of a right ankle sprain, residuals of a right fifth finger injury, headaches, a left leg disorder, PTSD, residuals of a right hand injury, and stress incontinence as secondary to a service-connected hernia.  The Court vacated the denials of service connection for a heart disorder, to include hypertension; entitlement to special monthly pension based on being housebound; and entitlement to an initial rating in excess of 10 percent for residuals of a hernia.  The Court also determined that the issue of entitlement to an effective date earlier than January 12, 1999, for the grant of service connection for residuals of a hernia was in appellate status and must be addressed by the Board.  The Court remanded those issues for further proceedings consistent with the Order.  

In May 2006 and April 2008, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2010).

The Board also notes that additional evidence was forwarded to the Board in July 2011.  Again, the Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2010).  

The issues of entitlement to service connection for a heart disorder, to include hypertension, and entitlement to special monthly pension (SMP) based on the need for aid attendance or on being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected residuals of a hernia are characterized by a superficial, tender scar with no recurrence of an umbilical hernia.  

3.  By rating decision dated in May 1999, the RO granted service connection for residuals of a hernia and assigned a 0 percent disability evaluation, effective January 12, 1999.  

4.  In a December 2010 rating decision, the RO granted an earlier effective date of December 10, 1993, for the grant of service connection for residuals of a hernia.  

5.  The RO was not in possession of any communication prior to December 10, 1993, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based upon residuals of a hernia.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, 4.118, Diagnostic Codes 7338, 7804 (prior to August 30, 2002, as of August 30, 2002, prior to October 23, 2008, 2010).

2.  The criteria for an effective date prior to December 10, 1993, for the grant of service connection for residuals of a hernia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the agency of original jurisdiction (AOJ).  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decisions by way of letters sent to the Veteran on May 2004 and March 2007 that fully addressed all four notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim for an earlier effective date, an increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  Although the notice letters were not sent before the initial AOJ decisions in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a December 2010 supplemental statement of the case (SSOC) after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, private medical records, and records from the Social Security Administration (SSA).  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA did not provide the Veteran with an examination in connection with his claim for an earlier effective date because the issue does not meet the statutory or regulatory requirements for entitlement to an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.159(c)(4) (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision
A.  Increased Rating for Residuals of a Hernia

The Veteran contends his service-connected residuals of a hernia are worse than the current evaluation contemplates.  At the January 2011 Board hearing, the Veteran testified that he endures constant pain associated with his residuals of hernia.  The Veteran further added that along with the pain are also three scars that are also painful and often swell.  The Veteran asserts that his service-connected residuals of a hernia warrant a higher disability rating.  

By way of procedural background, service connection for residuals of a hernia was granted in a May 1999 rating decision.  The RO assigned a 0 percent disability evaluation, effective January 12, 1999, under Diagnostic Codes 7338-7804.  Thereafter, the RO increased the disability evaluation for his service-connected residuals of a hernia to 10 percent disabling, effective January 12, 1999, under the same diagnostic codes.  See the September 2000 rating decision.  In a December 2010 rating decision, an earlier effective date of December 10, 1993, was assigned for the 10 percent disability evaluation.  

In May 2001, the Veteran was afforded a VA genitourinary examination for his service-connected residuals of a hernia.  The Veteran informed the VA examiner that in July 1972, surgery was performed to repair an umbilical hernia.  Since that time, he has incurred severe pain in that area.  Steroid injections have been used in the past to control the pain, but have been unsuccessful.  The Veteran also admitted to developing incontinence of the urine due to the operation of the umbilical hernia.  Upon physical examination of the abdomen, the VA examiner noted the Veteran wearing a corset belt for abdominal and ventral support, but found no evidence of a visible herniation or groin hernias.  He was assessed with a status-post repair of umbilical hernia, persistent.  

The Veteran underwent a second VA examination for his service-connected residuals of a hernia in June 2004.  He complained of pain in the scar area, and informed the VA examiner that the scar never healed nor did the pain go away.  He characterized the pain as being "severe."  Physical examination of the abdomen reflected no evidence of an umbilicus, but the presence of two scars in the umbilical area.  The VA examiner described the scars as being three inches in length, well-healed, slightly shiny, slightly raised above the skin surface area, with subjective complaints of tenderness on pressure of the scar.  The VA examiner diagnosed the Veteran with status post umbilical hernia repair twice, with residual pain and "[n]o hernia at this time."

The Veteran was afforded his third VA examination for his service-connected residuals of a hernia in December 2008.  During the examination, the Veteran complained of chronic umbilical area pain for over 35 years.  He described the pain as constant, nonradiating, and aching, with no constipation or diarrhea associated with it.  The VA examiner noted the presence of an abdominal binder for back pain and a dorsal column stimulator apparatus located on the umbilicus.  Physical examination of the abdomen reflected no demonstrable umbilicus.  Palpation demonstrated residual diffuse subcutaneous scar tissue in the area, which was noted as being mildly tender to palpation.  There was no umbilical hernia, mass, or fascial defect.  The examiner also noted the presence of a flat transverse surgical scar of over the site of the umbilicus.  It was reported as being 5 inches by approximately 1 millimeter wide.  He described it as being skin-colored, flat, superficial, elevated approximately 1millimeter above the surface contour of the skin, stable, and mildly adherent to underlying structures.  There was no keloid formation, no restriction of range of motion or limitation of range of motion, cellulitis, or edema.  There was also no hepatosplenomegaly, other abdominal tenderness, and no recurrent hernia.  Computed tomography (CT) results showed no evidence of umbilical hernia, nor any evidence of intra-abdominal or inguinal hernia.  The VA examiner diagnosed the Veteran with status post umbilical hernia repair in the past with residual abdominal wall pain at the site of the surgery.  The examiner explained that the umbilical hernia is a skin/subcutancoms tissue/abdominal wall muscular condition, which has cause localized weakness of the abdominal wall/umbilical area.  Since it had been repaired and because of the scar tissue that develops during the healing process, the VA examiner explained that patients can experience persistent mild to moderate abdominal wall pain.  The VA examiner noted that the Veteran has been evaluated by surgical and pain management consultants for such pain, but there is no significant functional disability that has resulted from the pain.  

VA outpatient treatment records also reflect continuing complaints of umbilical pain.  Specifically, in December 1999, the Veteran visited his local VA outpatient treatment facility for complaints of his umbilical hernia.  Physical examination of the abdomen revealed a soft, nontender, well-healed umbilical hernia incision with no palpable defect.  There was slight skin redundancy at the right edge of the incision.  He was assessed with status post umbilical hernia repair with no evidence of recurrence except pain localized in that area.  In May 2004, the Veteran returned to his local VA outpatient treatment facility to attend the pain management clinic.  His primary pain complaint included the area of his umbilical hernia.  A spiral computed tomography (CT) scan of the abdomen and pelvis reflected no evidence of a hernia.  The VA physician's impression was that there was no evidence of a hernia, but pain at the umbilical scar possibly due to nerve fibers trapped in the scar.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As previously mentioned, the Veteran is currently evaluated under Diagnostic Codes 7338-7804.  Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia, which is postoperative and recurrent or un-operated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, DC 7338.38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  

Based on the foregoing evidence, the Board concludes that an increased rating is not warranted for the Veteran's service-connected residuals of a hernia under Diagnostic Code 7338.  In order to warrant the next-higher 30 percent rating, the Veteran's hernia must be small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  In this case, although the Veteran has a history of surgery to repair an umbilical hernia, there is no evidence of a postoperative recurrent hernia.  At all three VA examinations in May 2001, June 2004, and December 2008, the VA examiner found no visible herniation, groin hernias, or umbilical hernia.  The Board acknowledges the Veteran's residual abdominal pain; however, without the presence of a recurrent hernia, an increased rating is not warranted under Diagnostic Code 7338.  

Turning to the remaining diagnostic code, Diagnostic Code 7804 is applicable to scars.  While this appeal was pending, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the extent it held that where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  

Prior to August 30, 2002, scars that were superficial, poorly nourished with repeated ulceration warranted a 10 percent rating under Diagnostic Code 7803 and a 10 percent evaluation was warranted for superficial scars that were tender and painful on objective demonstration under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  All other scars under Diagnostic Code 7805 were rated based on limitation of function of the part affected.  Id.  

As of August 30, 2002, under Diagnostic Code 7804, a 10 percent disability rating is assigned for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Otherwise, scars can be rated on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board notes that the revised criteria of Diagnostic Codes 7802, 7803, and 7804 do not provide a disability rating in excess of 10 percent.  38 C.F.R. § 4.118.  The revised criteria of Diagnostic Code 7805 are essentially the same as the former criteria for Diagnostic Code 7805, both of which provide that scars are to be rated on the limitation of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board also notes that the evaluation of scars was amended as of October 23, 2008.  However, these particular revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim in December 1993.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran has already been awarded a disability rating of 10 percent for his service-connected residuals of a hernia, which is the maximum schedular evaluation under the former and revised criteria for Diagnostic Codes 7802, 7803, and 7804.  Therefore, Diagnostic Codes 7802, 7803, and 7804 do not assist him in obtaining a higher evaluation.  The Board must consider evaluation of the Veteran's abdominal scar under all other potentially appropriate diagnostic codes under the former and current criteria.  

In that case, the evidence of record does not show that a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of a hernia under the former criteria is warranted.  As mentioned above, the scar is approximately 5 to 6 inches in length and 1 millimeter wide.  The scar(s) is located in the Veteran's umbilical area and not on his head, face, or neck.  At no time has it exceeded 12 square inches.  Additionally, the December 2008 VA examiner concluded that while the scar associated with the Veteran's service-connected residuals of a hernia may be painful, there is no restriction of range of motion or limitation of range of motion associated with it.  Thus, a higher rating is not warranted under Diagnostic Codes 7800, 7801, and 7805 under the former criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (prior to August 30, 2002).  

Similarly, a higher disability evaluation in excess of 10 percent is not warranted for the Veteran's service-connected residuals of a hernia under the current criteria.  The scar is not located on the head, face, or neck, and there is no evidence showing that it is deep and causes limited motion or limitation of function.  As noted in the December 2008 VA examination report, the VA examiner concluded that there was no significant functional disability as a result of his service-connected disability, and the scar has not caused any limitations on his range of motion.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, and 7805 do not assist the Veteran in obtaining a higher evaluation for his residuals of a hernia.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (as of August 30, 2002).  As such, an increased evaluation in excess of 10 percent for the Veteran's service-connected residuals of a hernia must be denied.  

The Board notes that the Veteran is appealing the initial assignment of an evaluation following the grant of service connection for residuals of a hernia, and that in such cases, the Board must consider whether staged ratings should be assigned based upon the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, there is no evidence that there have been changes in the Veteran's medical status regarding his service-connected disability.  Therefore, his overall service-connected residuals of a hernia have not changed and a uniform rating is warranted.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a hernia.  

The Veteran is competent to report his symptoms.  The Board also does not doubt the sincerity in the Veteran's belief that his disability is worse than the 10 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected residuals of a hernia, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

B.  Earlier Effective Date for the Grant of Service Connection for Residuals of a Hernia

The Veteran contends that an effective date earlier than December 10, 1993, is warranted for the grant of service connection for residuals of a hernia.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

As previously stated, the Veteran was discharged from active service in May 1972.  Upon review of the claims file, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, to his local RO, which was received on December 10, 1993.  As reflected in the application, the Veteran filed a claim for an abdomen disorder.  No action was taken by the RO in adjudicating the claim.  In a personal statement, dated January 12, 1999, the Veteran reminded the RO about his service connection claim for an abdomen disorder and asked the RO if they "miss[ed] it."  After receipt of the letter, the RO granted service connection for residuals of a hernia and assigned a 0 percent disability evaluation in a May 1999 rating decision.  The effective date originally assigned was January 12, 1999, the date of the "reminder" statement from the Veteran.  The disability evaluation for the Veteran's service-connected residuals of a hernia was increased to 10 percent disabling in a September 2000 statement of the case (SOC), with the effective date remaining as January 12, 1999.  However, in a December 2010 rating decision, the RO granted an earlier effective date of December 10, 1993, the date of receipt of the December 1993 formal application for service connection for an abdomen disorder.  

The Veteran essentially contends that an effective date of November 2, 1972, should be assigned for the grant of service connection for residuals of a hernia.  At the January 2011 hearing, the Veteran testified that he filed his first claim on that date with the RO in Atlanta, Georgia.  He explained that he filed claims for service connection for his hernia, heart, back, and flat feet, but never received notice from the RO or a rating decision discussing those issues.  Thereafter, he stated that he received a call in January 1973 from an RO employee and was told to resubmit an application for those disabilities.  Subsequently thereafter, the Veteran testified that he received a letter from the RO in October 1973 to submit another compensation application.  He traveled to the RO to submit a formal application, but did not list a hernia disability as one of the claims because he assumed they already had that claim on file.  The Veteran asserts that the effective date for the grant of service connection for residuals of a hernia should be November 2, 1972, the date of his first application for compensation benefits.  

Initially, after a review of the claims file, the Board notes that the first correspondence from the Veteran regarding disability benefits for his hernia was received by the RO on December 10, 1993.  The Board acknowledges the Veteran's contentions that he submitted several compensation applications to the RO for his hernia disorder prior to December 1993; however, the evidence of record does not support this allegation.  

There is a presumption of regularity in the law to the effect that '[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show that the administrative procedure was actually complied with.  The Veteran has not submitted any evidence demonstrating that there was a claim for disability benefits, specifically for his hernia, prior to December 10, 1993.  The only other evidence prior to December 10, 1993, is a formal application received by the RO in November 1973 for a "slow beating heart," and left foot problems.  There is no mention of a hernia problem.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  Accordingly, applying the presumption to the instant case, the Board must conclude that the Veteran did not file an application for VA benefits regarding residuals of a hernia prior to December 10, 1993, that was lost or misplaced. 

As noted above, the first correspondence from the Veteran regarding his hernia was received by the RO on December 10, 1993.  The only other correspondence from the Veteran in the claims file is the November 1973 application, which is absent for any mention of a hernia problem.  Therefore, the earliest effective date that can be assigned for the grant of service connection for residuals of a hernia is December 10, 1993.  The Board reiterates that the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Again, the Board recognizes the Veteran's reported medical history and his contention that he incurred hernia problems in service.  However, even if entitlement arguably arose prior to his claim in December 10, 1993, the date of the claim, December 10, 1993, is later and is therefore the effective date for the award of service connection for residuals of a hernia.  

Furthermore, the Board acknowledges the Veteran's statement that he had problems with his hernia since his separation from active service.  However, there is no evidence to show that the Veteran submitted his claim for service connection within one year after his separation from service in May 1972.  The law and regulations state that the effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the Veteran's claim for service connection was received more than 1 year after separation from service and, therefore, there is no legal basis to assign an earlier effective date for the awards of service connection.  Id. 

Since all of the evidence indicates that December 10, 1993, was the date of receipt of the Veteran's residuals of a hernia claim, and there is no evidence indicating that he filed a claim prior thereto, the assignment of an effective date prior to December 10, 1993, for the grant of service connection for residuals of a hernia is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of hernia is denied.  

Entitlement to an effective date earlier than December 10, 1993, for the grant of service connection for residuals of a hernia is denied.  



REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a heart disorder, to include hypertension, and entitlement to special monthly pension (SMP) based on the need for aid and attendance or on being housebound.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for his heart disorder, to include hypertension.  At the January 2011 Board hearing, the Veteran testified that during service, he suffered a mild heart attack, which resulted in him receiving treatment by a private physician in Fort Bragg, North Carolina.  He further added that he began having problems with high blood pressure in service as well.  The Veteran asserts that his heart disorder, to include hypertension, is attributable to his active military service.  

The available service treatment records reflect no complaints, findings, or treatment relating to a heart disorder, including hypertension.  However, upon discharge from service, while clinical evaluation of the Veteran's heart was deemed normal during the April 1972 examination, a blood pressure reading of 160/70 was recorded.  Post service treatment records reflect continuing treatment for various heart disorders, to include a "longstanding history of uncontrolled hypertension," angina, and ischemic heart disease.  

The Veteran has not been provided a VA medical examination for his claimed heart disorder, including hypertension.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).

In this case, the Veteran's reports of continuity of symptomatology regarding his heart disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").

However, in the absence of a competent medical opinion pertaining to whether the Veteran currently has a diagnosed heart disability consistent with his complaints, and if so, whether the etiology of the Veteran's disability is service-related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  In this regard, the Board notes that the Veteran is competent to state that he incurred heart problems during her active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.")  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of his heart disorder, to include hypertension.  

It is also noted that the Veteran most recently sought treatment for his heart disorder, to include hypertension, at the East Orange Campus of the VA New Jersey Health Care System.  See hearing transcript, p. 12.  The RO/AMC should ensure that the claims folder contains updated VA treatment records.  VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Turning to the Veteran's claim for SMP based on the need of aid and attendance or being housebound, the Veteran contends that he needs assistance with transportation, grocery shopping, and housecleaning.  

Special monthly pension benefits are payable to Veterans of a period of war who need regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2010).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.  

A Veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2010).  See 38 C.F.R. § 3.351(b), (c) (2010).  

The criteria to be considered in establishing a factual need for aid and attendance include: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2010).
It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

If not in need of regular aid and attendance, a Veteran may also be entitled to improved pension on the basis of being permanently housebound.  Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: has an additional disability or disabilities independently ratable at 60 percent or more; separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

In order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Id. at 222.  

In this case, the service connection is in effect for the Veteran's residuals of a hernia, currently evaluated as 10 percent disabling.  The Veteran also has been given diagnoses and ratings for the following disabilities for pension purposes: lumbosacral disorder with radiculopathy, 40 percent disabling; hypertension with cardiomegaly, 30 percent disabling; left shoulder disorder, 20 percent disabling; residuals of a right hand injury, 0 percent disabling; residuals of a fracture of the fifth digit on the right hand, 0 percent disabling; chronic neck pain due to strain, 0 percent disabling; contusion of the left lower leg, 0 percent disabling; ankle sprain, 0 percent disabling; stress incontinence 0 percent disabling; muscle contraction headaches, 0 percent disabling; schizophrenia, 0 percent disabling; and posttraumatic stress disorder (PTSD), 0 percent disabling.  His combined evaluation for pension purposes is 70 percent and he has been in receipt of permanent and total disability for nonservice-connected purposes since November 1993.  

In April 2001, the Veteran was afforded a VA Aid and Attendance or Housebound examination.  According to the report, the Veteran reported a history of coronary artery disease, hypertension, and arthritis.  After physical examination of the Veteran, the VA examiner diagnosed him with a history of umbilical hernia repair during service.  He opined that the Veteran was not housebound because of his service-connected hernia disability.  

While the Veteran has been afforded a VA examination, the Board finds that the April 2001 VA examination is inadequate.  It does not provide adequate insight as to the severity of the Veteran's disabilities and his level of functioning in determining whether SMP is warranted in this case.  More importantly, the VA examiner concluded that the Veteran is not housebound based only on his service-connected disability, and failed to consider his nonservice-connected disabilities in reaching his conclusion.  The Board considers this opinion insufficient.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for SMP.  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the East Orange Campus of the VA New Jersey Health Care System in East Orange, New Jersey.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his heart disorder, to include hypertension.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the heart found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of heart is present the examiner must state so.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this and discuss why an opinion cannot be rendered.  

3.  Schedule the Veteran for the appropriate VA examination to determine if the Veteran has a permanent need for regular aid and attendance or is housebound due to his disabilities.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current disabilities.  The examiner should render an opinion as to whether the Veteran's disabilities (1) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout her lifetime), or (2) render him so helpless as to require the regular aid and attendance of another person.  

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping herself clean and presentable; feeding, dressing and undressing herself; attending to her needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this and discuss why an opinion cannot be rendered.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


